IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-30971
                         Conference Calendar



DAVID WATERS,

                                          Plaintiff-Appellant,

versus

FRED Y. CLARK, Chairman of the Board of Parole,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 00-CV-302
                      --------------------
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Waters, Louisiana prisoner No. 83255, appeals the

dismissal as frivolous of his civil rights complaint challenging

the Louisiana Board of Parole’s determination that he is

ineligible for parole consideration because his life sentence has

not been commuted to a term of years as required by LA. REV. STAT.

ANN. § 15:574.4(B).   Waters’ appellate brief fails to present any

argument for review by this court.    Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); see FED. R. APP. P. 28(a)(9).

Furthermore, based on our review of the record, we agree with the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30971
                                -2-

district court’s characterization of Waters’ complaint as

frivolous.   The appeal, which is frivolous, is DISMISSED.   See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     The district court’s dismissal of Waters’ complaint and this

court’s dismissal of his appeal count as two “strikes” for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).   Waters is cautioned that if he

accumulates three “strikes” under § 1915(g), he will not be able

to proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.